Title: To Thomas Jefferson from Giacomo Raggi, 10 November 1823
From: Raggi, Giacomo
To: Jefferson, Thomas

Sir,  New York  Oct 10th 1823.I have not written in answer to your last letter because I had nothing definite to relate. But at present I can inform you that I have permission to go in the Cyane, Capt Creighton, to Gibraltar, where I can easily obtain a passage to Livourne. By this arrangement I shall soon be in Italy & your business shall be transacted with fidelity & dispatch. I pray you not to feel the least anxiety, for there shall be no delay. Capt Creighton says he shall sail in eight or ten days. On my arrival at Gibraltar I will immediately write to you.With much respect, Your Obedient Servant,Giacomo Raggi